                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


AERION C. KING,
           Plaintiff,

       v.                                                Case No. 17-C-205

SCOTT ECKSTEIN, et al.,
           Defendants.
______________________________________________________________________

                                          ORDER

       On February 4, 2019, the defendants filed a motion for summary judgment. The

plaintiff did not timely file his response materials. On April 9, 2019, I gave the plaintiff

until April 25, 2019 to file his materials in response or explain why he cannot do so. I

warned the plaintiff that failure to comply with my order would result in the dismissal of

his case. As of today’s date, the plaintiff has not submitted anything to the court. I also

note that there is no indication that the plaintiff did not receive the order. As such, I will

consider defendants’ motion for summary judgment unopposed and will grant it for that

reason. See Civ. L.R. 7(d) (E.D. Wis. 2010).

       IT IS THREFORE ORDERED that defendant’s motion for summary judgment

(Docket # 47) is GRANTED. The Clerk of Court shall enter final judgment on the merits.

       Dated at Milwaukee, Wisconsin, this 9th day of May, 2019.



                                                  _s/Lynn Adelman
                                                  LYNN ADELMAN
                                                  United States District Judge
